DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 11/05/2020 have been entered.
Response to Arguments
Applicant’s arguments, filed 11/05/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the objections to the claims, and the rejections of claims under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1) and 35 U.S.C. 103(a) have been withdrawn in view of Applicant’s amendments to the claims.  The following rejection is newly applied.  It is believed the new basis of rejection – which addresses each of the instantly claimed limitations – renders the majority of Applicant’s arguments moot.  However, as to Applicant’s assertions of unexpected results:  Applicant alleges that “the claimed composition of the invention provides unexpected results” (Applicant Arguments, Page 8).  In particular, Applicant argues that “[t]he dermal filler composition of the present invention exhibits a desired ‘smooth’ appearance” and “[a]fter heat sterilization… has one or more” defined properties (Applicant Arguments, Pages 8-9) which are now recited by new claim 20.  Applicant further points to examples in the instant Specification which demonstrate the desirable properties (Applicant Arguments, Page 9).  While it is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness.  In re Albrecht, 514 F.2d 1389 (CCPA 1975).  However, as recognized by the court in In re Schulze, 346 F.2d 600 (CCPA 1965), mere arguments are not sufficient to demonstrate unexpected results.  Rather, unexpected results In re Burckel, 592 F.2d 1175 (CCPA 1979).  As discussed by the court in In re De Blauwe, 736 F.2d 699 (Fed. Cir. 1994), “the absence of tests comparing [Applicant’s claimed invention] with those of the closest prior art… constitute mere argument”.  In the instant case, Applicant has not compared the claimed invention with that of the closest prior art (i.e., Lebreton (US 8,357,795; of record)) to provide factual evidence which establishes the unexpected results of the claimed invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 12-14 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lebreton (US 8,357,795; of record) in view of Sannino et al (US 8,658,147).
As amended, instant claim 1 is drawn to a dermal filler composition having a hydrogel structure comprising (between 1 mg/ml and 50 mg/ml (claim 4), more specifically between 20 claim 19)) crosslinked hyaluronic acid (more specifically, having a MW of greater than 1 x 106 Da (claim 3)), wherein the hyaluronic acid is covalently crosslinked with citric acid or a salt thereof.  More specifically, the degree of modification of the crosslinked HA is from 0.5 to 50% (claim 5), even more specifically from 5% to 15% (claim 18), and further comprises lidocaine (claims 6 and 17).
Lebreton teaches “soft tissue filler compositions… generally comprising: a hyaluronic acid component crosslinked with a crosslinking agent” (Column 2, Lines 50-53; see also Column 9, Lines 52-54 and 64-66: “NaHA fibers are hydrated in an alkaline solution to produce a free NaHA alkaline gel” wherein “[a]ny suitable alkaline solution may be used to hydrate the NaHA… for example… aqueous solutions containing sodium hydroxide” and, next, “the hydrated, alkaline NaHA gel [is crosslinked] with a suitable crosslinking agent”) wherein said compositions may further “include… at least one anesthetic agent… for example, the anesthetic agent is lidocaine” (Column 2, Lines 39-42), wherein “[g]enerally the concentration of HA in the compositions described herein is preferably at least 10 mg/mL and up to about 40 mg/mL… for example… about 24 mg/mL” (Column 6, Lines 32-38) and “[i]n some embodiments, the HA material in the compositions nearly entirely comprises or consists of high molecular weight HA.  That is, nearly 100% of the HA material in the present compositions may be high molecular weight HA” (Column 9, Lines 14-18) wherein “[h]igh molecular weight HA as used herein describes a HA material having a molecular weight of at least about 1.0 million Daltons (mw> 106 Da or 1MDa) to about 4.0 MDa” (Column 5, Lines 29-31).  As further taught by Lebreton, “[t]he degree of crosslinking in the HA component of the present compositions is 8,357,795at least about 2% and is up to about 20%” (Column 10, Lines 22-24) and the “crosslinked HA-based gel includes no greater than about 1% to about 10% of free HA material by volume” (Column 7, Lines 11-13) wherein 
However, Lebreton teach as suitable crosslinking agents “1,4-butanediol diglycidyl ether (BDDE), 1,4-bis(2,3-epoxypropoxy)butane, 1,4-bisglycidyloxybutane, 1,2-bis(2,3-epoxypropoxy)ethylene and 1-(2,3-epoxypropyl)-2,3-epoxycyclohexane, and 1,4-butanediol diglycidyl ether” (Column 2, Lines 53-57) as opposed to citric acid as instantly claims.
Yet, Sannino et al teach methods “of preparing a polymer hydrogel… [which] comprises the step of cross-linking an aqueous solution comprising a hydrophilic polymer with a polycarboxylic acid, thereby producing the polymer hydrogel” (Column 3, Lines 48-51), wherein “[i]n a preferred embodiment, the hydrophilic polymer is hydroxylated, such as… a polysaccharide” (Column 4, Lines 11-14) wherein “[p]olysaccharides which can be used include… hyaluronan” (Column 4, Lines 17-29) and the polycarboxylic acid is “citric acid” (Column 2, Lines 49-52).  As taught by Sannino et al, using citric acid as a crosslinking agent can overcome the disadvantages of known crosslinkers such as “divinylsulphone… epichlorohydrin, formaldehyde and various diepoxides… [which] are highly toxic in their unreacted states” and “carbodiimides… [which are] extremely expensive” (Column 2, Lines 4-25).  
Accordingly, in further view of Sannino et al, it would have been prima facie obvious to utilize citric acid as the crosslinking agent in the compositions of Lebreton, with a reasonable expectation of success.  The simple substitution of one known crosslinking agent capable of crosslinking HA with another is prima facie obvious.  Additionally, it would have been obvious to do so in an effort to overcome the disadvantages associated with the crosslinkers of Lebreton.
In view of all of the foregoing, instant claims 1, 3-6 and 17-19 are rejected as prima facie
Instant claims 12 and 14 are drawn to the dermal filler composition of claim 1 made by a specified method (claim 12) for cosmetic applications (claim 14).
Since the patentability of a product does not depend on its method of production and use limitations within product claims do not carry patentable weight unless the recitation of the intended use of the claimed invention results in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, instant claims 12 and 14 are also rejected as prima facie obvious.
Instant claim 13 is drawn to a kit comprising the dermal filler composition of claim 1.
As taught by Lebreton, “[f]urther still, the method further comprises… packaging the… HA/lidocaine gel, for example, in syringes for dispensing” (Column 8, Lines 47-50).
As such, instant claim 13 is also rejected as prima facie obvious.
New claim 20 is drawn to the dermal filler composition of claim 1, wherein after heat sterilization, the composition has one or more specified properties.
Applicant is reminded that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “Where… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product" 562 F2d 1252 (CCPA 1977).  In the instant case, the claimed and prior art products are substantially identical.  As such, absent evidence to the contrary, it is asserted that the prima facie obvious In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on.”
As such, instant claim 20 is also rejected as prima facie obvious.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611